DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments filed 9 September 2022 with respect to the rejection of claims 1, 3-7 and 16 under the non-statutory double patenting have been fully considered and are persuasive.  Therefore, the final rejection of 24 June 2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Araki (U.S Patent No. 11095235) for the non-statutory double patenting and Tsukada (JP H06-068332 B2) for 102(a)(1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11095235.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 11095235 disclose “a friction member comprising: a friction portion including a stainless-steel sintered body with pores, wherein at least some of the pores are impregnated with a resin” as of claim 1 of the instant application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10530277.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of U.S. Patent No. 10530277 disclose “a friction member comprising: a friction portion including a stainless-steel sintered body with pores, wherein at least some of the pores are impregnated with a resin” as of claim 1 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada (JP H06-068332 B2).
Regarding independent claim 1, Tsukada (e.g. see the Abstract and “means for solving the problem in page 5 of the translation copy) discloses a friction member (13, 14) comprising: a friction portion (sliding contact surface) including a stainless-steel sintered body with pores (a porous material having opened pores therein and having a hardness greater than a Vickers hardness of 200kg/mm2), wherein at least some of the pores are impregnated with a resin, which contains ceramic powder (a method of forming the ceramic powder, the metal powder, the metal particles, or the like in a formed body of an arbitrary shape and binding them without blocking the pores existing in the formed body).
Regarding claim 4, Tsukada (e.g. see the Abstract and “means for solving the problem in page 5 of the translation copy) discloses the friction portion (sliding contact surface) is made from the stainless-steel sintered body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (JP H06-068332 B2) in view of Yoshiki et al. (U.S. Pre-Grant Publication No. 20090233237).
Regarding claim 3, Tsukada discloses every aspect of the invention except for “the resin is an epoxy resin or an acrylic resin.”
However, Yoshiki et al. (e.g. see §0156) teaches the resin is an epoxy resin or an acrylic resin (non-porous or porous organic fine particles comprising at least one or more resins such as acrylic or … epoxy series resin… one or more kinds of the above-mentioned inorganic fine particles and one or more kinds of the organic fine particles may be used in admixture.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the resin of Tsukada to include “the resin is an epoxy resin or an acrylic resin” as taught by Yoshiki et al. for the purpose of providing the undercoating layer due to a porous layer comprises fine particles and a resin binder.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (JP H06-068332 B2) in view of Nozawaet et al. (U.S. Pre-Grant Publication No. 20020016242).
Regarding claim 6, Tsukada discloses every aspect of the invention except for “the resin is dispersed in patches in the stainless steel sintered body.”
However, Nozawaet et al. (e.g. see §0299) teaches the resin is dispersed in patches in the stainless steel sintered body.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the resin of Tsukada to include “the resin is dispersed in patches in the stainless steel sintered body” as taught by Nozawaet et al. for the purpose of providing a fibrous sealing for high temperature and high pressure applications.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (JP H06-068332 B2) in view of Suzuki et al. (U.S. Pre-Grant Publication No. 20140319684).
Regarding claim 7, Tsukada discloses every aspect of the invention except for “ceramic particles are dispersed in the resin.”
However, Suzuki et al. (e.g. see §0083) teaches ceramic particles are dispersed in the resin.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the resin of Tsukada to include “ceramic particles are dispersed in the resin” as taught by Suzuki et al. for the purpose of forming the dielectric layer with a high dielectric constant.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (JP H06-068332 B2).
Regarding claim 16, Tsukada discloses every aspect of the invention except for “the ceramic powder is green carborundum ceramic powder or white alundum ceramic powder.”
However, it is well known in the art that the ceramic powder can be green carborundum ceramic powder or white alundum ceramic powder satisfying the high temperature and high pressure requirements of various applications. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinshi et al. (CN 1273426 A) discloses a molded product having pores in its surface, an inorganic powder, a fat and oil and media are placed into a treating vessel, and a kinetic energy is supplied to the contents of the treating vessel, thereby forcing the inorganic powder into the pores and hardening it in the pores.
Maruyama et al. (U.S. 20130334932) discloses a vibrating body comprising a substrate a piezoelectric element comprising a piezoelectric layer and electrode layers and joined to the substrate and a ceramic layer between the substrate and the piezoelectric element.  The piezoelectrically active regions of the piezoelectric layers are forced to expand and contract (to be distorted) and the expansions and contractions of the piezoelectrically active regions are transmitted to the substrate by way of the ceramic layer so that the vibrating body vibrates as a whole.  The ceramic powder paste is prepared as ceramic powder for the ceramic layer by adding glass powder to piezoelectric material powder that is same as the piezoelectric material powder of the piezoelectric layer.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5 October 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837